Title: From George Washington to David Forman, 24 August 1781
From: Washington, George
To: Forman, David


                        
                            Dear Sir
                            Kings Ferry 24th Augt 1781.
                        
                        I have recd yours of yesterday—There is nothing in Count de Grasse having arrived at New port. I imagine the
                            fear of his coming upon the Coast has made Graves run in—You will continue to Watch the Motions of the fleet at the Hook
                            and inform me of any alterations in their situation. I am moving with part of the Army to Springfield. I am Dear Sir Yr
                            most obt servt. 

                    